         Case 1:15-cv-07186-KPF Document 268 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KIM MORTIMER,

                            Plaintiff,
                                                        15 Civ. 7186 (KPF)
                     -v.-
                                                              ORDER
 NYC ACS CASEWORKER BEVERLY
 WILSON, in her individual and official
 capacities,

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

        On November 20, 2020, the parties participated in a settlement

conference before Magistrate Judge Sarah L. Cave but were unable to reach a

settlement. (See Minute Entry for November 20, 2020). Therefore, the parties

are ORDERED to submit a joint letter to the Court on or before December 4,

2020, discussing their preference for a jury trial or a bench trial, and if they

prefer a jury trial, discussing their availability for trial in the second half of

2021.

        The Clerk of Court is respectfully directed to mail a copy of this Order to

Plaintiff at her address of record.

        SO ORDERED.

Dated:        November 20, 2020
              New York, New York               __________________________________
                                                    KATHERINE POLK FAILLA
                                                   United States District Judge
